DETAILED ACTION
	This Office Action is in response to an Amendment, filed 20 October 2021, wherein Claims 1, 4-7, 10-14, and 19-26 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Independent Claim 1
Applicant argues the proposed combination fails to render obvious at least one limitation in this claim, the limitation(s) reciting:
“[…] and the total bandwidth available on the first path is periodically measured and the threshold value recalculated after a measurement is taken” (Emphasis added by Applicant).
Applicant’s arguments are based on the premise that the Bugenhagen reference teaches determining the total bandwidth available for the entire system as opposed to only the first path [as claimed].

The Examiner respectfully disagrees and finds these arguments unpersuasive. In Bugenhagen, Paragraph [0045] was cited to disclose the limitation because it recites: “The process may begin by measuring system conditions (step 402). In one embodiment, the system conditions may include an entire communications path from a device to an end-device or user. During step 402, the system may monitor a network connection or link, determine performance levels and thresholds, and otherwise evaluate and analyze system performance. In one embodiment, the system may include multiple connections and devices that may be measured simultaneously.” The paragraph discusses one embodiment wherein the system conditions are the entire communications path (the embodiment that reads on the claimed first path), while also stating another embodiment that maybe be multiple connections and devices. Another example provided in Bugenhagen is Claim 1 which also states determining a maximum capacity available to a communications path.  Thus the Examiner finds that Bugenhagen’s disclosure teaches the total bandwidth available on the first path is periodically measured [as claimed], and Applicant’s arguments unpersuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-14, 19-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 20110194405) in view of Bugenhagen (US 20100142366), and further in view of Gerstel et al. (US 20140248051).

(Fig. 1 - Nodes A and B), the first and second network nodes being connected by a first path and a second path (Fig. 1 – Paths 2 and 3), and whereby the first network node has a first mode and a second mode of operation (Paragraphs [0010][0021] describe how the network node comprises a first network interface and a second network interface, in which the network node has first and second modes of operation, a first mode in which the network node transmits data for the destination using the first network interface and not the second network interface, and a second mode where the data for the destination node is transmitted over the first and second network interfaces), such that in a first mode traffic between the first and second network nodes is transmitted over the first path and not the second path (Paragraphs [0010][0016][0021] describe how the network node’s first mode comprises transmitting the data using the first path and not the second path), and in a second mode traffic between the first and second network nodes is transmitted over the first path and the second path (Paragraphs [0010][0016][0021] describe how the network node’s second mode comprises transmitting the data using the first path and the second path), wherein the network node comprises a mode selector arranged to select the second mode of operation when a demanded amount of traffic between the first and second network nodes exceeds a threshold value (Paragraphs [0008][0014][0032] describe how the second mode is selected if the rate of traffic [on the first path in the first mode] exceeds a threshold); wherein the demanded amount of traffic is determined as the rate of input traffic received by the first network node for transmission to the second network node, and the threshold value for the demanded amount of traffic is determined to be a percentage of the total bandwidth available (Paragraph [0008] describes the demanded level of traffic as the rate at which data to be transmitted across the link is received – and the threshold being a fraction of an available bandwidth of the first path).
Abbas discloses the use of two network interfaces on the node to transmit data on two different paths. Abbas does not explicitly disclose the first path using a first communications network and the second path using a second communications network; and wherein the network node comprises a mode selector arranged to select the second mode of operation when the demanded amount of traffic between the first and second network nodes exceeds a threshold value for a period of time; and the total bandwidth available on the first path is periodically measured and the threshold value recalculated after a measurement is taken. 
In an analogous art, Bugenhagen discloses the first path using a first communications network and the second path using a second communications network (Fig. 2 and Paragraphs [0029]-[0031] describe the various paths that may be utilized by end devices; Paragraphs [0017][0018][0021] describe various examples of network types including wireless networks and DSL, fiber optics, etc.); and the total bandwidth available on the first path is periodically measured and the threshold value recalculated after a measurement is taken (Fig. 4 (402) and Paragraphs [0045]-[0050] disclose an iterative loop that begins with the system measuring system conditions such as monitoring a network connection or link and determining performance levels ([0046] mentions measuring the available bandwidth); The Abstract, Fig. 4 (408-410), and Paragraphs [0049][0050] describe how the system determines a maximum capacity available and limits the system to the capacity determined in step 408 (new limit set = recalculating the threshold value after the measurement)).

Bugenhagen discloses the use of time intervals or durations for monitoring performance metrics ([0056]-[0058]). Abbas/Bugenhagen do not explicitly disclose wherein the network node comprises a mode selector arranged to select the second mode of operation when the demanded amount of traffic between the first and second network nodes exceeds a threshold value for a period of time.
In an analogous art, Gerstel discloses wherein the network node comprises a mode selector arranged to select the second mode of operation when the demanded amount of traffic between the first and second network nodes exceeds a threshold value for a period of time (Paragraphs [0031]-[0033] describe the lower and upper traffic thresholds that are bounds for comparing the measured traffic against – measured as percentage of available bandwidth; Fig. 3 and Paragraphs [0060]-[0067] convey an iterative process of measuring traffic in the link bundle and when the traffic exceeds the upper threshold another lightpath is added (i.e. second mode)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the path switching methods of Abbas/Bugenhagen, specifically the condition in which the device monitors, manages, and invokes the threshold action, with the teachings of Gerstel, specifically the methods of using a delay period of the threshold being exceeded before selecting a new path to transmit data.
	The suggestion/motivation for doing so would have been to reduce the amount of resources utilized when path/mode switching by allowing the network variations and fluctuations to play out for a small delay before determining the variations are not a mere momentary spike. 

As to Claim 4, Abbas/Bugenhagen/Gerstel disclose wherein the period of time is set by the operator of the first and second network nodes (Gerstel: Fig. 1 and Paragraphs [0016][0017] – Network Controller 16 and Operator 17; Fig. 3 and Paragraphs [0060]-[0067] describe the iterative process of continuously performing traffic measurements and switching modes when the threshold is exceeded for a predetermined amount of time).
	See Motivation provided above with reference to Claim 1.
 
	As to Claim 5, Abbas discloses a third mode of operation in which traffic between the first and second network nodes is sent only using the second path, and in which the mode selector is arranged to select this third mode should there be a fault on the first path (Paragraphs [0006][0017] describe a third mode of operation in which the traffic is only transmitted on the second path, wherein the second path comprises a protection path, and the third mode is only used should there be a fault on the first path).

As to Claim 6, Abbas/Bugenhagen disclose wherein the first path comprises one of: a digital subscriber line, an optical fiber connection, a hybrid optical fiber copper wire connection, and a wireless connection; and wherein the second path comprises one of: a digital subscriber line, an optical fiber connection, a hybrid optical fiber copper wire connection, and a wireless connection (Bugenhagen: Fig. 2 and Paragraphs [0029]-[0031] describe the various paths that may be utilized by end devices; Paragraphs [0017][0018][0021] describe various examples of network types including wireless networks and DSL, fiber optics, etc.).
See Motivation provided above with reference to Claim 1.

As to Claim 7, Abbas discloses a method in a first network node, the first network node arranged to communicate with a second network node (Fig. 1 - Nodes A and B), the first and second network nodes being connected by a first path and a second path (Fig. 1 – Paths 2 and 3), and whereby the first network node has a first mode of operation and a second mode of operation (Paragraphs [0010][0021] describe how the network node comprises a first network interface and a second network interface, in which the network node has first and second modes of operation, a first mode in which the network node transmits data for the destination using the first network interface and not the second network interface, and a second mode where the data for the destination node is transmitted over the first and second network interfaces), such that in a first mode traffic between the first and second network nodes is transmitted over the first path and not the second path (Paragraphs [0010][0016][0021] describe how the network node’s first mode comprises transmitting the data using the first path and not the second path), and in a second mode traffic between the first and second network nodes is transmitted over the first path and the second path (Paragraphs [0010][0016][0021] describe how the network node’s second mode comprises transmitting the data using the first path and the second path), wherein the method comprises: performing an action when the demanded amount of traffic between the first and second network nodes exceeds a threshold value (Paragraphs [0008][0014][0032] describe how the second mode is selected if the rate of traffic [on the first path in the first mode] exceeds a threshold); and selecting the second mode of operation if the demanded amount of traffic exceeds the threshold value (Paragraphs [0008][0014][0032] describe how the second mode is selected if the rate of traffic [on the first path in the first mode] exceeds a threshold); wherein the demanded amount of traffic is determined as the rate of input traffic received by the first network node for transmission to the second network node, and the threshold value for the demanded amount of traffic is determined to be a percentage of a total bandwidth available on the first path (Paragraph [0008] describes the demanded level of traffic as the rate at which data to be transmitted across the link is received – and the threshold being a fraction of an available bandwidth of the first path).
Abbas discloses the use of two network interfaces on the node to transmit data on two different paths. Abbas does not explicitly disclose the first path using a first communications network and the second path using a second communications network; and wherein the  for a period of time; and the total bandwidth available on the first path is periodically measured and the threshold value recalculated after a measurement is taken. 
In an analogous art, Bugenhagen discloses the first path using a first communications network and the second path using a second communications network (Fig. 2 and Paragraphs [0029]-[0031] describe the various paths that may be utilized by end devices; Paragraphs [0017][0018][0021] describe various examples of network types including wireless networks and DSL, fiber optics, etc.); and the total bandwidth available on the first path is periodically measured and the threshold value recalculated after a measurement is taken (Fig. 4 (402) and Paragraphs [0045]-[0050] disclose an iterative loop that begins with the system measuring system conditions such as monitoring a network connection or link and determining performance levels ([0046] mentions measuring the available bandwidth); The Abstract, Fig. 4 (408-410), and Paragraphs [0049][0050] describe how the system determines a maximum capacity available and limits the system to the capacity determined in step 408 (new limit set = recalculating the threshold value after the measurement)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to  modify the first and second paths taught in Abbas, with the techniques of Bugenhagen, specifically the use of different paths that use different communication networks to transmit data in order to allow the device to transmit data on particular paths dependent upon the needs of the device, paths, networks, availability, priority, etc. thereby providing a more flexible system for transmitting data to destination nodes. 
	Bugenhagen discloses the use of time intervals or durations for monitoring performance metrics ([0056]-[0058]). Abbas/Bugenhagen do not explicitly disclose wherein the [performed] action comprises starting a timer; and wherein the selecting comprises selecting the second mode of operation if the demanded amount of traffic exceeds the threshold value for the duration of the timer.
	In an analogous art, Gerstel discloses wherein the [performed] action comprises starting a timer (Fig. 3 and Paragraphs [0060]-[0067] describe the iterative process of continually performing traffic measurements and utilizing a predefined period of time for comparing traffic measurements that exceed the threshold(s)); and wherein the selecting comprises selecting the second mode of operation if the demanded amount of traffic exceeds the threshold value for the duration of the timer (Paragraphs [0031]-[0033] describe the lower and upper traffic thresholds that are bounds for comparing the measured traffic against – measured as percentage of available bandwidth; Fig. 3 and Paragraphs [0060]-[0067] convey an iterative process of measuring traffic in the link bundle and when the traffic exceeds the upper threshold another lightpath is added (i.e. second mode)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the path switching methods of Abbas/Bugenhagen, 
	The suggestion/motivation for doing so would have been to reduce the amount of resources utilized when path/mode switching by allowing the network variations and fluctuations to play out for a small delay before determining the variations are not a mere momentary spike. 

	Claims 10-14 and 19-21 recite all the same elements as Claims 1 and 4-7. Therefore, the same rationale applies equally as well.

As to Claim 22, Abbas/Bugenhagen/Gerstel disclose wherein the first network node continues to select the second mode of operation responsive to determining that the period of time has expired, that the demanded amount of traffic between the first and second network continues to exceed the threshold value (Gerstel: Fig. 3 and Paragraphs [0060]-[0067] describe how the alternate path configuration is utilized when the levels of congestion have exceeded the threshold for a certain period of time until a later time when a different threshold is used to determine non-congestion), and that a fault has not occurred on the first path (Abbas: Paragraphs [0018][0035] describe how the second mode is utilized when the threshold is exceeded and there is no fault on the primary interface (i.e. first path), otherwise if there is a fault detected on the first path the device will enter a third mode).


As to Claim 26, Abbas/Bugenhagen/Gerstel disclose wherein the total bandwidth available on the first path fluctuates with time (Bugenhagen: Fig. 4 and Paragraphs [0045]-[0050] describe an iterative process of measuring system conditions (including available bandwidth/capacity) and determining system states based upon the measuring of changes in performance metrics (i.e. fluctuations in available bandwidth/capacity)).
Motivation provided above in Claim 1.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 20110194405) and Bugenhagen (US 20100142366), in view of Gerstel et al. (US 20140248051), and further in view of Williams et al. (US 20130275578).

As to Claim 23, Abbas/Bugenhagen/Gerstel disclose the first network node of Claim 1, as cited above. Abbas discloses the demanded amount of traffic and a threshold value comparison that is a percentage of available bandwidth on the path (See citations above for Claim 1). Gerstel discloses measuring link utilization against thresholds to determine congestion on paths and briefly mentions measuring in both directions. However, Abbas/Bugenhagen/Gerstel do not explicitly disclose the traffic as uplink and downlink traffic. Formally, Abbas/Bugenhagen/Gerstel do not disclose wherein the demanded amount of traffic comprises a demanded amount of uplink traffic and a demanded amount of downlink traffic, and wherein the threshold value comprises a first threshold value for the demanded amount of uplink traffic 
In an analogous art, Williams discloses wherein the demanded amount of traffic comprises a demanded amount of uplink traffic and a demanded amount of downlink traffic, and wherein the threshold value comprises a first threshold value for the demanded amount of uplink traffic that is determined to be a percentage of the uplink bandwidth available on the first path and a second threshold value for the demanded amount of downlink traffic that is determined to be a percentage of the downlink bandwidth available on the first path (The Abstract and Paragraph [0097] disclose how the bandwidth management platform can monitor the upstream traffic and downstream traffic separately – the system also calculates different thresholds for the upstream and downstream traffic as well as putting rate limits on the traffic in either directions – the thresholds being based upon various information including the current bandwidth capacity; See also Paragraphs [0037]-[0042] for more detail).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the traffic measuring system put forth by Abbas/Bugenhagen/Gerstel, specifically the types of traffic measured, with the techniques of Williams, specifically the techniques of measuring and monitoring uplink and downlink traffic specifically.
The suggestion/motivation for doing so would have been to prevent bandwidth waste and capacity degradation in the network communications.

(Williams: Paragraph [0097] describes the system calculating different thresholds for both upstream and downstream traffic). Motivation provided above in Claim 23.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 20110194405) and Bugenhagen (US 20100142366), in view of Gerstel et al. (US 20140248051), and further in view of Anke et al. (US 20070153802).

As to Claim 25, Abbas/Bugenhagen/Gerstel disclose the first network node of claim 1, as cited above. Abbas/Bugenhagen/Gerstel do not explicitly disclose wherein the first path and the second path utilize a same technology, and wherein a first cost associated with the operation of the first path is different from a second cost associated with the second path.
In an analogous art, Anke discloses wherein the first path and the second path utilize a same technology, and wherein a first cost associated with the operation of the first path is different from a second cost associated with the second path (Anke: Fig. 1 – transmission devices 110_1 – 110_N; Paragraphs [0025][0032] describe a mobile device that receives data and assigns packets to different transmission mediums available to that device (various wireless communication mediums (i.e. same technology)) based upon each medium’s cost, availability, bandwidth, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the path selection techniques of 
The suggestion/motivation for doing so would have been to allow the device to transmit data on particular paths dependent upon the needs of the device, paths, networks, availability, priority, etc. thereby providing a more flexible system for transmitting data to destination nodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodialam et al. (US 6778531) discloses a system for determining bandwidth utilization amongst links and using thresholds.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459